DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment after final filed on February 16th, 2022 has been acknowledged.  By this amendment, claims 1-20 and 26 have been cancelled.  Accordingly, claims 21-25 are pending in the present application in which claim 21 is in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Leon Radomsky (Reg. No. 43,445) on March 03rd, 2022.
The application has been amended as follows:
In the claims:
Please cancel dependent claim 22.
In independent claim 21, line 10, after “the memory stack structures”, please insert --, wherein the respective encapsulated cavity has a lateral dimension that is greater than pore sizes of the MOF material portions--.
Allowable Subject Matter
Claims 21 and 23-25 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on March 03rd, 2022 (see Applicant’s remarks on page 4, lines 8-24), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “each of the insulating layers comprises a metal-organic framework (MOF) material portion that includes a respective encapsulated cavity that continuously extends and laterally surrounds each of the memory stack structures, wherein the respective encapsulated cavity has a lateral dimension that is greater than pore sizes of the MOF material portions”, as recited in independent claim 21.
Claims 23-25 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892